;J ', J..   ~b 245B (Rev.'--()2/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                    Page 1 oft



                                                   UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                    v.                                                       (For Offenses Committed On or After November 1, 1987)


                                        Felix Villa-Lopez                                                    Case Number: 3:19-mj-24353

                                                                                                            Charles Halli
                                                                                                            Defendant's Attorney


            REGISTRATION NO. 91413298
                                                                                                                                                    NOV 1 4 2019
            THE DEFENDANT:
             iE1 pleaded guilty to count(s) _..'._l.'.:'.o:'. _f.=C'.'.'.o:'.'.m:'.!p~lru~·:'.n:'. _t-----------4SOICF!L'l-lEERR/K\j-,lBIJ.l&S.ffD~IG'STF,R9IICF-,TeA!CcffO'€URlliTtNIA
             D was found guilty to count(s)                                                BY                       DEPUTY
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                     Nature of Offense                                                                                 Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                       1

             •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            ~TIME SERVED                                             • ________ days
             ~ Assessment: $10 WAIVED                             ~ Fine; WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of nrune, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Thursday, November 14, 2019



                            '
            Received        ,,.....x1. ../. \· \.~ )/\_--~:. ~
                          DUSM                            __...

                                                                                                        UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                                             3; 19-mj-24353
